 

The Chefs' Warehouse, Inc. 10-Q [chef-10q_092614.htm]

 

Exhibit 10.4

 

EXECUTION VERSION

 

AMENDMENT NO. 2 TO NOTE PURCHASE AND GUARANTEE AGREEMENT

THIS AMENDMENT NO. 2 TO NOTE PURCHASE AND GUARANTEE AGREEMENT (this “Amendment”)
is made as of November 4, 2014 by and among Dairyland USA Corporation, a New
York corporation (“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a
Delaware limited liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a
New York limited liability company (“Bel Canto”), The Chefs’ Warehouse West
Coast, LLC, a Delaware limited liability company (“CW West Coast”), and The
Chefs’ Warehouse of Florida, LLC, a Delaware limited liability company (“CW
Florida”, and together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West
Coast, the “Issuers”), each of the Guarantors whose names appear on the
signature pages hereto (together with the Issuers, collectively, the
“Obligors”), and each of the holders of the Notes whose names appear on the
signature pages hereto (each a “Noteholder” and collectively, the
“Noteholders”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Note Purchase Agreement.

WHEREAS, the Obligors and the Noteholders are party to that certain Note
Purchase and Guarantee Agreement dated as of April 17, 2013, as amended by that
certain Amendment No. 1 to Note Purchase and Guarantee Agreement dated as of
July 23, 2014 (as further amended, restated, supplemented or otherwise modified
from time to time, the “Note Purchase Agreement”);

WHEREAS, the Obligors have requested that the Required Holders agree to certain
amendments to the Note Purchase Agreement;

WHEREAS, the Obligors and the Noteholders have so agreed on the terms and
conditions set forth herein;

WHEREAS, the Noteholders constitute the Required Holders;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Obligors and the
Noteholders hereby agree to enter into this Amendment.

1.

Definitions. All capitalized terms used herein and not otherwise defined shall
have the meanings provided for in the Note Purchase Agreement.

2.

Amendments to the Note Purchase Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 below, and effective as of such
date, the parties hereto agree that the Note Purchase Agreement is hereby
amended as follows:

(a)

Section 10.13(a) of the Note Purchase Agreement is hereby amended and restated
in its entirety to read as follows:

“(a)

Fixed Charge Coverage Ratio. The Obligors will not permit the Fixed Charge
Coverage Ratio, determined for any period of four (4) consecutive Fiscal
Quarters ending on any date during any period set forth below, to be less than
the ratio set forth opposite such period:

Period

Ratio

Effective Date through June 30, 2014 1.15:1.00 December 31, 2014 and thereafter
1.25:1.00”

 

 

 

 

For the avoidance of doubt, the Required Holders hereby waive any non-compliance
with Section 10.13(a) of the Note Purchase Agreement, as in effect prior to the
effectiveness of this Amendment, for the quarter ended September 30, 2014 and
through the date hereof.

 

(b)

Section 9 of the Note Purchase Agreement is hereby amended by adding to such
Section a new Section 9.13 in its proper numeric order to read in its entirety
as follows:

“Section 9.13. Amendment to Fixed Charge Coverage Ratio. The Obligors will enter
into an amendment to amend the definition of “Fixed Charge Coverage Ratio” in a
manner satisfactory to the Required Holders no later than December 3, 2014.”

(c)

Section 11(c) of the Note Purchase Agreement is hereby amended and restated in
its entirety to read as follows:

“(c)

any Obligor defaults in the performance of or compliance with any term contained
in (i) Sections 7.1(g), 7.2, 7.3, 9.1, 9.4, 9.5, 9.7, 9.10 or 9.13, or in
Section 10 of this Agreement, or (ii) Article IV or VII of the Security
Agreement; or”

3.

Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the following conditions precedent, each to be in form and substance
satisfactory to the Required Holders:

(a)

each Noteholder shall have received counterparts of this Amendment duly executed
by the Obligors and the Required Holders;

(b)

each Noteholder shall have received a fully executed copy of an amendment to the
Bank Credit Agreement, which amendment shall be substantially consistent with
this Amendment and in full force and effect (the “Bank Amendment”);

(c)

the Obligors shall have paid to each Noteholder, in consideration of the
agreements of such Noteholder contained herein, by wire transfer of immediately
available funds, a fee, whether or not such holder has signed this Amendment, in
an amount equal to 0.05% (5 basis points) of the aggregate outstanding principal
amount of Notes held by such Noteholder; such fee shall be deemed earned when
paid and shall be nonrefundable; and

(d)

the Noteholders shall have received payment and/or reimbursement of their fees
and expenses (including, without limitation, all fees and expenses of counsel
for the Noteholders to the extent invoiced in reasonable detail on or prior to
the date hereof) in connection with this Amendment.

4.

Representations and Warranties of the Obligors. Each Obligor hereby represents
and warrants as follows:

(a)

This Amendment and the Note Purchase Agreement as modified hereby constitute
legal, valid and binding obligations of such Obligor and are enforceable against
such Obligor in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

2

 

 

(b)

As of the date hereof and immediately after giving effect to the terms of this
Amendment, (i) no Default has occurred and is continuing and (ii) the
representations and warranties of the Obligors set forth in the Note Purchase
Agreement, as amended hereby, are true and correct in all material respects
(except that any representation or warranty that is qualified as to materiality
shall be true and correct in all respects), it being understood and agreed that
any representation or warranty which by its terms expressly relates to a
specified date shall be required to be true and correct only as of such
specified date.

(c)

Except as set forth in the Bank Amendment, no fee or other consideration has
been paid or will be paid to the Bank Agent or any Bank Lender in connection
with the Bank Amendment.

5.

Confirmation and Ratification of Guaranteed Obligations. By executing this
Amendment, each of the Guarantors hereby (a) consents to this Amendment, (b)
acknowledges that, notwithstanding the execution and delivery of the Amendment,
the obligations of each of the Guarantors under the Guaranty continue in full
force and effect and are not impaired or affected, and the Guaranty continues in
full force and effect and shall apply to the Guaranteed Obligations as amended
by this Amendment, and (c) affirms and ratifies the Guaranty, any other
Financing Document executed by it and the Guaranteed Obligations in all
respects.

6.

Reference to and Effect on the Note Purchase Agreement.

(a)

Upon the effectiveness hereof, each reference to the Note Purchase Agreement in
the Note Purchase Agreement or any other Financing Document shall mean and be a
reference to the Note Purchase Agreement as amended hereby.

(b)

Each Financing Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.

(c)

Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Noteholders, nor constitute a waiver of any provision of
the Note Purchase Agreement, any other Financing Document or any other
documents, instruments or agreements executed and/or delivered in connection
therewith.

(d)

This Amendment constitutes a “Financing Document” under (and as defined in) the
Note Purchase Agreement.

7.

Release of Claims.

(a)

Each of the Obligors, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Noteholders, their respective
successors and assigns, and their respective present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (the Noteholders and all
such other Persons being hereinafter referred to collectively as the “Releasees”
and individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of setoff, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
of the Obligors or any of their respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Agreement, in each case in connection with the Note
Purchase Agreement or any of the other Financing Documents or transactions
thereunder or related thereto.

 

3

 

 

(b)

Each of the Obligors understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

8.

Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties hereto shall be governed by, the law of the
State of New York excluding choice of law principles that would permit the
application of the laws of a different jurisdiction.

9.

Headings. Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

10.

Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.

[Signature Pages Follow]

 

4

 

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

  ISSUERS:         DAIRYLAND USA CORPORATION         By: /s/ John D. Austin  
Name: John D. Austin   Title: Chief Financial Officer         THE CHEFS’
WAREHOUSE MID-ATLANTIC, LLC         By: /s/ John D. Austin   Name: John D.
Austin   Title: Chief Financial Officer         BEL CANTO FOODS, LLC         By:
/s/ John D. Austin   Name: John D. Austin   Title: Chief Financial Officer      
  THE CHEFS’ WAREHOUSE WEST COAST, LLC       By: /s/ John D. Austin   Name: John
D. Austin   Title: Chief Financial Officer         THE CHEFS’ WAREHOUSE OF
FLORIDA, LLC         By: /s/ John D. Austin   Name: John D. Austin   Title:
Chief Financial Officer

 

 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 2 to Note Purchase and
Guarantee Agreement]

 

 

 

 

  GUARANTORS:         THE CHEFS’ WAREHOUSE, INC.         By: /s/ John D. Austin
  Name: John D. Austin   Title: Chief Financial Officer         CHEFS’ WAREHOUSE
PARENT, LLC         By: /s/ John D. Austin   Name: John D. Austin   Title: Chief
Financial Officer         MICHAEL’S FINER MEATS, LLC         By: /s/ John D.
Austin   Name: John D. Austin   Title: Chief Financial Officer         MICHAEL’S
FINER MEATS HOLDINGS, LLC         By: /s/ John D. Austin   Name: John D. Austin
  Title: Chief Financial Officer         THE CHEFS’ WAREHOUSE MIDWEST, LLC      
  By: /s/ John D. Austin   Name: John D. Austin   Title: Chief Financial Officer
        THE CHEFS’ WAREHOUSE PASTRY DIVISION, INC.         By: /s/ John D.
Austin   Name: John D. Austin   Title: Chief Financial Officer

 

 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 2 to Note Purchase and
Guarantee Agreement]

 

 

 

 

  QZ ACQUISITION (USA), INC.         By: /s/ John D. Austin   Name: John D.
Austin   Title: Chief Financial Officer         QZINA SPECIALTY FOODS NORTH
AMERICA (USA), INC.         By: /s/ John D. Austin   Name: John D. Austin  
Title: Chief Financial Officer         QZINA SPECIALTY FOODS, INC., a Florida
corporation         By: /s/ John D. Austin   Name: John D. Austin   Title: Chief
Financial Officer         QZINA SPECIALTY FOODS, INC., a Washington corporation
        By: /s/ John D. Austin   Name: John D. Austin   Title: Chief Financial
Officer         QZINA SPECIALTY FOODS (AMBASSADOR), INC.         By: /s/ John D.
Austin   Name: John D. Austin   Title: Chief Financial Officer         CW LV
REAL ESTATE LLC         By: /s/ John D. Austin   Name: John D. Austin   Title:
Chief Financial Officer

 

 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 2 to Note Purchase and
Guarantee Agreement]

 

 

 

 

  ALLEN BROTHERS 1893, LLC         By: /s/ John D. Austin   Name: John D. Austin
  Title: Chief Financial Officer         THE GREAT STEAKHOUSE STEAKS, LLC      
  By: /s/ John D. Austin   Name: John D. Austin   Title: Chief Financial Officer

 

 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 2 to Note Purchase and
Guarantee Agreement]

 

 

 

 

NOTEHOLDERS:     THE PRUDENTIAL INSURANCE COMPANY OF AMERICA     By:  /s/ Tannis
Fussell Name: Tannis Fussell Title:  Vice President     PRUCO LIFE INSURANCE
COMPANY     By: /s/ Tannis Fussell Name: Tannis Fussell Title:  Assistant Vice
President

 

 

PRUDENTIAL ARIZONA REINSURANCE CAPTIVE COMPANY By: Prudential Investment
Management, Inc.,   as investment manager         By: /s/ Tannis Fussell   Name:
Tannis Fussell   Title: Vice President       PRUDENTIAL RETIREMENT INSURANCE AND
ANNUITY COMPANY By: Prudential Investment Management, Inc.,   as investment
manager         By: /s/ Tannis Fussell   Name: Tannis Fussell   Title:  Vice
President

 

 

 

 

 

[Chefs’ Warehouse - Signature Page to Amendment No. 2 to Note Purchase and
Guarantee Agreement]

 

 



 

 